Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 4 February 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Philadelphia feby 4th 1782
                  
                  I am sorry to find that Congress have not been as explicit as I could wish, with regard to the field duties of the officers of my Department.  Your Excellency always appeared to me so desirous of encouraging those officers, by securing to them such rights & privileges as may derive from military rank, that I am confident you will put the best interpretation on that part of the plan.  The exemption granted to the Inspr Genl & Inspectors, from all duties foreign to their office, leaves it, I should suppose, at their option to participate in the general army & other duties of the army, & could not be meant to deprive them of their right to such commands as, they may from time to time be intitled to, agreable to their rank on the roster of the army.  But in order to obviate every future difficulty, on that head, I shall beg your Excellency to communicate your Sentiments to me on the subject; as the best mode of securing that important part of war duties, & removing all doubts & hesitation on the part of the officers proposed for the Inspection of The Northern & southern army.  I shall only add that those officers as well as myself, would rather participate in all the Genl army & other duties of the army, except in such particular cases, where your Excellency or the Commanding officer of any separate army may think the exemption granted by Congress necessary.  I have the honor to be, with great respect Your Excellency’s most obedient & very humble servant
                  
                     Steuben Majr Gen.
                  
               